Citation Nr: 1137274	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for urinary conditions to include elevated PSA, benign prostatic hypertrophy, acute prostatitis, and prostate condition (direct, and as due to herbicides, and as secondary to low back pain).

2.  Entitlement to service connection for kidney stones (direct, and as due to herbicides, and secondary to low back pain).

3.  Entitlement to service connection for hematuria (direct, and as due to herbicides, and secondary to low back pain).

4.  Entitlement to service connection for urinary tract infection (direct, and as due to herbicides, and secondary to low back pain).

5.  Entitlement to service connection for cystitis (direct, and as due to herbicides, and secondary to low back pain).

6.  Entitlement to service connection for peptic ulcer disease to include bleeding ulcer, and gastrointestinal bleed.

7.  Entitlement to service connection for headaches, to include as secondary to hematuria.

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in June 2010, at which time the Board remanded the case for further evidentiary development to include additional notification, obtaining records from the Social Security Administration (SSA), and a medical examination to address the nature and etiology of the Veteran's urinary conditions, kidney stones, hematuria, urinary tract infection, cystitis, and peptic ulcer disease.  As detailed below, additional notification was sent in June and August 2010, records were obtained from the SSA, and the Veteran was accorded a VA medical examination in September 2010 which the Board finds is adequate for resolution of this case.  All other development directed by the June 2010 remand appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that in June 2010 it also denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), neurotic depression with anxiety, osteoarthritis of the neck and back, hypertension, blurred vision, erectile dysfunction, demyelinating sensorimotor polyneuropathy of the upper extremities, and peripheral neuropathy of the lower extremities.  Nothing in the record reflects the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Consequently, the Board no longer has jurisdiction to address these issues.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The record reflects the Veteran had active service in the Republic of Vietnam, and was presumptively exposed to herbicides therein.

3.  The Veteran's diagnosed urinary conditions, kidney stones, hematuria, urinary tract infections, cystitis, peptic ulcer disease, and headaches are not listed as among the conditions presumptively associated with herbicide exposure.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's claimed urinary conditions, kidney stones, hematuria, urinary tract infections, cystitis, peptic ulcer disease, and headaches were incurred in or are otherwise directly related to his period of active service.

5.  The Veteran's only service-connected disability is pseudofolliculitis barbae, evaluated as 30 percent disabling.  He is not service-connected for any disability manifested by back pain.

6.  The record does not reflect that the Veteran's urinary conditions, kidney stones, hematuria, urinary tract infections, cystitis, peptic ulcer disease, and headaches are secondary to his service-connected pseudofolliculitis barbae.

7.  The record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for urinary conditions to include elevated PSA, benign prostatic hypertrophy, acute prostatitis, and prostate condition (direct, and as due to herbicides, and as secondary to low back pain).  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Service connection is not warranted for kidney stones (direct, and as due to herbicides, and secondary to low back pain).  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  Service connection is not warranted for hematuria (direct, and as due to herbicides, and secondary to low back pain).  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Service connection is not warranted for urinary tract infection (direct, and as due to herbicides, and secondary to low back pain).  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

5.  Service connection is not warranted for cystitis (direct, and as due to herbicides, and secondary to low back pain).  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

6.  Service connection is not warranted for peptic ulcer disease to include bleeding ulcer, and gastrointestinal bleed.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

7.  Service connection is not warranted for headaches, to include as secondary to hematuria.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

8.  The criteria for assignment of a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in August 2005, which is clearly prior to the October 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in June and August 2010, followed by readjudication of the appeal by an June 2011 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the 2010 letters included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include records from the SSA.  As part of his October 2007 Substantive Appeal, he indicated that no hearing was desired in conjunction with this appeal.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, in regard to the service connection claims, he has not identified the existence of any outstanding evidence which links the etiology of the claimed disabilities to service.  Also, he has not identified outstanding evidence that indicates he is unemployable due solely to service-connected disabilities.  Moreover, he was accorded a VA medical examination regarding this case in September 2010 which included an opinion that addressed the etiology of the claimed urinary conditions, kidney stones, hematuria, urinary tract infection, cystitis, and peptic ulcer disease.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the September 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Veteran has contended, in part, that his current disabilities are due to in-service herbicide exposure.  As the record confirms he did have active service in the Republic of Vietnam, the Board notes that he was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list. 75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).

In this case, the Veteran's diagnosed urinary conditions, kidney stones, hematuria, urinary tract infections, cystitis, peptic ulcer disease, and headaches are not listed as among the conditions presumptively associated with herbicide exposure.  To the extent the Veteran contends otherwise, the Board notes that it does not dispute his contention of herbicide exposure.  In fact, as detailed above, such exposure is presumed in this case.  However, the affect that herbicide exposure has upon a person is the type of question that requires competent medical evidence in order to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

No competent medical evidence is otherwise of record which supports a finding that the Veteran's claimed disabilities are etiologically related to herbicide exposure.  Moreover, the Board notes that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.  Consequently, it is on this basis the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, the Secretary of VA has specifically determined that that a presumption for service connection is not warranted based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era and urinary bladder cancer, lipid and lipoprotein disorders, gastrointestinal and digestive disease including liver toxicity (excludes diabetes mellitus, type II), immune system disorders, and gastrointestinal tract tumors.

In view of the foregoing, the Board finds that service connection is not warranted for the claimed disabilities based upon herbicide exposure and the presumptive provisions of 38 C.F.R. §§ 3.307, and 3.309(e).  No other presumptive provision(s) appears applicable to the facts of the present appeal.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the issue of direct service connection, the Board acknowledges that  the Veteran's service treatment records do contain entries potentially indicative of his claimed urinary conditions, kidney stones, hematuria, urinary tract infection, cystitis, and peptic ulcer disease.  For example, he was treated for upset stomach and vomiting in August 1969; pain in the left lower quadrant of the abdomen in November 1969 that was attributed to painless hematuria; subsequent records from October 1970 also note painless hematuria; and gastroenteritis in May 1971.  The Veteran has essentially claimed that the current disabilities are due to these confirmed in-service findings.  

The Board notes, however, that the Veteran's service treatment records do not reflect he was specifically diagnosed with the current disabilities that are the subject of his appeal.  For example, there are no findings of an elevated PSA, prostatic hypertrophy, prostatitis, kidney stones, painful hematuria, urinary tract infection, cystitis, peptic ulcer disease, and/or chronic headaches during service.  There was also no indication of any chronic disability manifested by the Veteran's current symptomatology at the time of his January 1972 expiration of term of service examination.  Rather, his abdomen and viscera, anus and rectum, endocrine system, and genitourinary system were all clinically evaluated as normal on this examination.  Moreover, there was no evidence of the claimed disabilities until years after his separation from active service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that the disabilities which are the subject of this appeal are the type that requires competent medical evaluation in order to diagnose.  As detailed above, the Board has already determined the Veteran's contentions do not constitute competent medical evidence.  Therefore, while he is competent to as a lay person to describe his visible symptomatology, he is not competent to attribute those symptoms to a specific diagnosis, or otherwise relate current disabilities to service.  No competent medical opinion appears to be of record which specifically relates the Veteran's current disabilities directly to his active service.  Nevertheless, as already stated, his service treatment records do contain entries potentially indicative of the current disabilities.

In view of the foregoing, the Board determined in June 2010 that the exact nature and etiology of the current disabilities was not clear from the evidence of record, to include whether they are causally related to these in-service findings.  Therefore, the Board found that a competent medical examination and opinion was necessary to resolve this issue.  Such an examination was conducted in September 2010, at which time the examiner found, in part, that there was no current evidence of nepholithiasis (kidney stones), prostatitis, painless hematuria, cystitis, or urinary tract infection.  Further, the examiner found that no pathology was found for the painless hematuria, cystitis, and/or urinary tract infection.  With respect to the diagnosed peptic ulcer disease, complain of kidney stones, benign prostatic hypertrophy, and complaint of prostatitis, the examiner opined, in essence, that these disabilities were not incurred in or caused by or a result of military service.  The examiner supported this opinion by stated rationale which cited to relevant findings documented in the record.

In summary, despite his in-service complaints, the Veteran was not actually diagnosed with the current claimed disabilities until years after service; they are the type of conditions which require competent medical evidence to diagnose and/or address the etiology thereof; and the only competent medical evidence to actually address the etiology of these disabilities is against them being causally related to service.  Therefore, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's urinary conditions, kidney stones, hematuria, urinary tract infections, cystitis, peptic ulcer disease, and headaches were incurred in or are otherwise directly related to his period of active service.

The Board further notes that the Veteran has also raised the matter of secondary service connection pursuant to 38 C.F.R. § 3.310.  Specifically, that the disabilities are secondary to either back pain or, in the case of his headaches, to hematuria.  However, the Veteran's only service-connected disability is pseudofolliculitis barbae, and nothing in the record reflects the claimed disabilities are secondary thereto.  He is not service-connected for any disability manifested by back pain.  In fact, as noted in the Introduction, the Board denied his claim of service-connected for osteoarthritis of the back and neck.  Further, for the reasons detailed above, the Board determined that service connection was not warranted for hematuria on either a presumptive or direct basis.  The law does not permit an award of service connection for a disability that is secondary to another nonservice-connected disability.

No other basis for awarding service connection for the claimed disabilities is otherwise demonstrated by the record.

For these reasons, the Board finds that the Veteran's service connection claims must be denied.

II.  TDIU

Legal Criteria and Analysis

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, as already noted, the Veteran's only service-connected disability is pseudofolliculitis barbae, evaluated as 30 percent disabling.  As such, he does not satisfy the schedular requirements for consideration of a TDIU.  38 C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Accordingly, the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, supra.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

Nothing in the record reflects the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected pseudofolliculitis barbae.  In fact, at a June 2009 VA medical examination on this disability, the examiner found that this disability had no effect on either the Veteran's usual occupation or daily activity.  Moreover, the symptomatology demonstrated by this disability, to include at the June 2009 VA examination, appears to be consistent with the schedular criteria upon which it is currently evaluated.  As such, it does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board further notes that the Veteran has not contended he is unemployable due solely to his pseudofolliculitis barbae.  Rather, his contentions have focused upon the other disabilities for which he has sought service connection, and for which the Board has determined that service connection is not warranted.  For example, the record reflects his claim for SSA disability benefits was based upon other disorders of the nervous system and anxiety related disorders.  In addition, the SSA records specifically mentioned prostate problems, nerve damage in chest and hands, neuropathy, erectile dysfunction, elevated PSA, high blood pressure, and hypertrophy.

In summary, the Veteran does not satisfy the requirements for consideration of a TDIU on a schedular basis; the record does not reflect he is unemployable due to his only service-connected disability of pseudofolliculitis barbae; and the record reflects he experiences significant impairment due to his nonservice-connected disabilities.  Based on the foregoing, the Board finds that the preponderance of the evidence is against his claim of entitlement to a TDIU.

III.  Conclusion

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's current appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  













	(CONTINUED ON NEXT PAGE)


Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for urinary conditions to include elevated PSA, benign prostatic hypertrophy, acute prostatitis, and prostate condition (direct, and as due to herbicides, and as secondary to low back pain) is denied.

Entitlement to service connection for kidney stones (direct, and as due to herbicides, and secondary to low back pain) is denied.

Entitlement to service connection for hematuria (direct, and as due to herbicides, and secondary to low back pain) is denied.

Entitlement to service connection for urinary tract infection (direct, and as due to herbicides, and secondary to low back pain) is denied.

Entitlement to service connection for cystitis (direct, and as due to herbicides, and secondary to low back pain) is denied.

Entitlement to service connection for peptic ulcer disease to include bleeding ulcer, and gastrointestinal bleed is denied.

Entitlement to service connection for headaches, to include as secondary to hematuria is denied.

Entitlement to a TDIU due to service-connected disabilities is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


